        Case: 3:20-cv-00668-wmc Document #: 6 Filed: 05/04/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE FRANK WRIGHT, JR.,

                              Plaintiff,                           OPINION AND ORDER
       v.
                                                                         20-cv-668-wmc
WEST BEND,

                              Defendant.


       Pro se plaintiff Willie Frank Wright, Jr., a Georgia state prisoner, filed this lawsuit

contending that defendant West Bend manufactured a dangerous fan and failed to warn

consumers that it could shock and burn them. In support, Wright alleges that on July 13,

2019, his fan started smoking, and when he unplugged it, he received a shock and burned his

thumb. Wright asserted the same claim in this court in case no. 19-cv-640-wmc. In that case,

the court denied him leave to proceed in forma pauperis (“IFP”) because he had “struck out”

under 28 U.S.C. § 1915(g) and had not alleged that he was in imminent danger of physical

injury. The court dismissed the case without prejudice to being reopened if Wright paid the

full filing fee by September 9, 2019. Wright did not do so.

       Instead, Wright has returned nearly a year later, raising the same allegations in a new

case, and again requesting leave to proceed without prepayment of the filing fee. This time,

Wright disputes that he has “struck out” under 28 U.S.C. § 1915(g), which prohibits a prisoner

from proceeding IFP if he has filed three or more prior cases while incarcerated or detained

that were dismissed as frivolous, malicious, or for failure to state a claim. The Seventh Circuit

has stated that whether the court entering a dismissal calls it a strike is merely a “housekeeping

matter”; it is for the court granting or denying leave to proceed IFP to determine whether a
         Case: 3:20-cv-00668-wmc Document #: 6 Filed: 05/04/21 Page 2 of 3




dismissal counts as a strike under § 1915(g). Gleash v. Yuswak, 308 F.3d 758, 761-62 (7th Cir.

2002).

         Here, Wright admits to two strikes, one in Wright v. Massey, 5:11-cv-491-MTT (M.D.

Ga. Dec. 28, 2011) (dismissed for failure to state a claim) and one in Wright v. Hicks, No. 5:10-

cv-246-MTT (M.D. Ga. July 16, 2010) (dismissed as frivolous). (Dkt. #2.) And he is correct

that, at least in the Seventh Circuit, the dismissal of some of his prior cases for failure to exhaust

administrative remedies would not result in a strike. Turley v. Gaetz, 625 F.3d 1005, 1013 (7th

Cir. 2010). But Wright’s list of prior cases in his motion to proceed IFP omits some of his

lengthy litigation history, including Wright v. Harrison, 5:10-cv-184-MTT (M.D. Ga. May 5,

2010) (dismissed for failure to state a claim) and Wright v. Massey, 5:10-cv-230-HL (M.D. Ga.

June 21, 2010) (dismissed as duplicative of allegations in another pending matter).1 As for the

‘184 case, regardless of whether a dismissal is with or without prejudice, the dismissal of a

prisoner’s civil lawsuit, for failure to state a claim, counts as a strike under the PLRA’s three-

strikes rule for IFP status. Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1723 (2020). As for the

‘230 case, repetitive allegations are considered malicious and are also grounds for dismissal

under the PLRA. See Lindell v. McCallum, 352 F.3d 1107, 1109-10 (7th Cir. 2003) (citing

Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1983)) (noting that it is “malicious” for a pro se

litigant to file a lawsuit that duplicates allegations of another pending federal lawsuit by the

same plaintiff) (citations omitted).




1
  A search of plaintiff’s litigation history reveals that he has filed at least eighteen other causes of
action prior to executing his complaint on July 10, 2020. Among those cases he does not include
in his motion to proceed IFP are: Wright v. Hightower, 6:18-cv-108 (S.D. Ga July 8, 2019)
(dismissed for abuse of the judicial process), and Wright v. Eubanks, 5:10-cv-198-MTT (M.D. Ga
Sept. 22, 2011) (dismissed at summary judgment).

                                                   2
        Case: 3:20-cv-00668-wmc Document #: 6 Filed: 05/04/21 Page 3 of 3




       Because Wright has filed at least three previous civil lawsuits while imprisoned that

were dismissed as frivolous, malicious, or for failure to state a claim, he is required to plead

that he is in imminent danger of serious physical injury to proceed in this matter. 28 U.S.C. §

1915(g). To meet this requirement, Wright must allege a physical injury that is imminent or

occurring at the time the complaint is filed. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.

2003); Heimermann v. Litscher, 337 F.3d 781, 782 (7th Cir. 2003); Lewis v. Sullivan, 279 F.3d

526, 529 (7th Cir. 2002). “Allegations of past harm do not suffice” to show imminent danger.

Ciarpaglini, 352 F.3d at 330.

       Here, Wright’s allegations concern one past incident in which his fan was smoking, and

he was shocked and burned. There is no suggestion that Wright is currently suffering or is at

risk of serious physical injury, so he cannot proceed with this case without paying the full filing

fee. The court will therefore dismiss this case without prejudice. If Wright submits the $402

fee by the deadline set below, the court will reopen the case.



                                             ORDER

       IT IS ORDERED that:

       1) Plaintiff Willie Frank Wright, Jr. is DENIED leave to proceed in forma pauperis under
          28 U.S.C. § 1915(g).

       2) This case is DISMISSED without prejudice to its reinstatement if Wright submits
          the $402 filing fee by May 25, 2021.

       Entered this 4th day of May, 2021.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge


                                                3
